Title: Thomas Jefferson’s Account with John Barnes, 7 March 1809
From: Barnes, John
To: Jefferson, Thomas


          The President of the UStates
          To John Barnes,
          
          
            
              1809.
            
            
              Feby 8th
              for
                12lb dipt Candles 
              @ 
              20d
              1 
              0 
              
              
            
            
              〃
              
               
2lb Imperial tea 
              
              17/6.
              1.
              17.
              6
              
            
            
              
              
              
              
              
              
              
              
              2.
              17.
              6
            
            
              9th
              
               
9½lb loaf Sugar 
              
              1/10½
              
              17.
              4½
              
            
            
              10
              
                37½ Mus sugar 
              
              13d
              2 
              0.
              7½
              
            
            
              〃
              
                  2 galls Old Tenniss 
              
              15/
              1.
              10 
               
              
            
            
              
              
              
              
              
              
              
              
              4 
               8.
              
            
            
              13
              
               
8lb  3. loaf sugar 
              
              1/10½
              
              15.
              4½
              
            
            
              〃
              
                 2lb Cinnimen 
              
              do
               
              3.
              9.
              
            
            
              
              
              
              
              
              
              
              
              
              19.
              1½
            
            
              16
              
               
12lb Sperme Candles 
              
              4/6.
              2.
              14 
              
              
            
            
              〃
              
               12lb Moulds do
 
              
              1/10½
              1.
              2.
              6.
              
            
            
              〃
              
                 1lb Black pepper 
              
              〃
              
              3.
              9
              
            
            
              〃
              
               
8lb 15. loaf sugar 
              
              1/10½
               
              16.
              9.
              
            
            
              
              
              
              
              
              
              
              
              4 
              17–
              
            
            
              18
              
               
7 4 supr Fine loaf 
              
              2/6.
              
              
              
              
              18.
              1½
            
            
              20
              
                 2½ galls Sperm Oil 
              
              11/3
              1.
              8.
              1½
              
            
            
              〃
              
                  2 Bottles salad do  
              
              7/6
               
              15 
               
              
            
            
              
              
              
              
              
              
              
              
              2 
               3.
              1½
            
            
              22
              
              
25lb Coffee 
              
              2/6
              
              
              
              3 
               2.
              6.
            
            
              25
              
                 ¼b Muso sugar 
              
              
$16
              
              
              
              1 
              10.
              
            
            
              Mar 2
              
               
6lb 8 loaf 
              
              1/10½
              
              12.
              2
              
            
            
              〃
              
               ½ Imperial 
              
              17/6
              
              8.
              9
              
            
            
              〃
              
               
½ Hyson skin 
              
              7/6
               
              3.
              9.
              
            
            
              
              
              
              
              
              
              
              
              1 
               4
              8
            
            
              for Amot card on
               
              
              
              
£22.
              0– 
              0½
            
            
            
              Page 2:
            
            
              〃 4
              
              1 galls Cogniac 
              
              
              
              
              
              
              18.
              9.
            
            
              〃 7
              
               
6lb Mould Candles 
              
              1/10½
              
              11 
              3.
              
            
            
              
              
              6lb Muso sugar
              
              13d
               
              6.
              6.
              
            
            
              
              
              
              
              
              
              
              
               
              17.
              9.
            
            
              〃
              
              Equal to $ 63⁵²⁄₁₀₀
              
              EE
              
              
              
              £23
              16.
              6½
            
            
              〃
              
              
George Town.
              
            
            
              〃
              
              7th March 1809. John Barnes.
            
          
          
        